Title: James Madison to Arthur S. Brockenbrough, 2 July 1829
From: Madison, James
To: Brockenbrough, Arthur S.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                
                            July 2d. 29
                            
                        
                        
                        I have just recd yours of June 29[h]; and am much obligd by your considerate provision of quarters for me
                            & Mrs. M. during the approaching Sessions of the Bd. of Visitors. Should my health suddenly improve so far as to
                            enable me to attend, I shall avail myself of the arrangement you have made. But such is at present my feeble state, with
                            some remains of indisposition, that I count on the painful necessity of being a second time a delinquent, and wish you
                            therefore to make your arrangements on that supposition
                        
                            
                                
                            
                        
                    